DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Branham (US 2010/0018641) in view of Simon (US 2007/0110792).
Regarding claims 1, 2, 5-11, and 13-20, Branham teaches electrospun nanofibers forming a nonwoven web configured to deliver skin wellness agents (title; abstract).  The nanofibers have an average diameter of less than about 5 microns, e.g., 5 microns (abstract; paras.0003, 0038).  
Branham does not specifically teach incorporating a hair care active agent into its nanofiber as in claims 1, 3, 4, and 12, or specifically disclose fibers having an average dissolution time of less than 950 s/g according to the Dissolution Test Method in claims 1, 10, and 16.  
Simon is drawn to a hair care medium comprising rapidly water-soluble (para. 0036: less than 30 seconds), non-woven fabric of fibers comprising cosmetic or dermatological actives within the fiber, at up to 1000% by weight relative to weight of the medium (title; abstract; paras. 0036, 0044, 0053, 0061-62, 0064, 0077-86, 0092, 0129-34, 0142-43; claims 1-8, 29, 30, 35; Fig. 4 and accompanying text). Active agents specifically taught include antidandruff agents, shampoos, and hair conditioners. In Figure 4 the active agent is “dispersed, e.g., in uniform 
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to combine the teachings of Branham and Simon and incorporate hair care agents into Branham’s nanofibers or design a web material that has the recited average dissolution time in the instant claims.  The skilled person would have been suggested to do so because (i) both Branham and Simon are drawn to active agent-releasing, non-woven, water-soluble fibers, (ii) Branham teaches incorporating a combination of vitamins, moisturizers, barrier enhancers, etc. (paras. 0029, 0031-32) which one of ordinary skill in the art would recognize are also used to condition hair, and (iii) Simon teaches that shampoos and hair conditioners are suitable for incorporation into rapidly dissolving non-woven fabric of fibers.  Furthermore the skilled person would have been motivated to design the web material which dissolve in water to release the hair care agents within a convenient timeframe for the user of the article, within seconds or several minutes of use.  Absent some evidence of criticality of the 950 s/g, this maximum limit is not seen as rendering the claims patentable.
Branham does not refer to the Dissolution Test Method and Diameter Test Method (claims 1, 10, 16) or the Water Content Test Method (claim 6), however it appears that the particular method of measuring the dissolution time, e.g., using Cincinnati city water, or measuring the diameter or water content should not affect the measurement to a significant degree.
Branham’s nanofibers have an average diameter between about 50 nm to about 5000 nm or 5 microns, which range overlaps that in claims 1, 10, and 16 (para. 0038).  For result-effective variables, in the case where claimed ranges "overlap or lie inside ranges disclosed by the prior 
Regarding the MD Peak Elongation (claim 10) and GM Modulus (claim 16) limitations, Branham does not expressly disclose these parameters.  However for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”. MPEP §2112.01(1). Here the structural difference between Branham and the instant claims is limited to the active agent in the fiber, where Branham teaches skin actives, which overlaps hair care active agents, and the instant claims do not limit the active by it physical properties. Thus there is no basis to infer that the elongation and GM modulus depends on the actives’ identity, and Branham’s nanofiber webs are presumed to meet the elongation and GM Modulus limitations.
Furthermore, the following is noted:
Language that suggests or makes optional but does not require the steps to be performed or does not limit a claim to a particular structure does not limit the scope of the claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)    statements of intended use or field of use,
(B)    ''adapted to'1 or ''adapted for'1 clauses,
(C)    ''wherein'1 clauses, or
(D)    ''whereby'1 clauses.

This list of examples is not intended to be exhaustive. See also MPEP § 2111.04.

MPEP §2103(I)(C) (emphases added). Here the above physical parameters suggest but do not require the particular structure, e.g., the filament-forming material, to obtain the properties .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-13, 15, 16, 18-25, 40, and 44 of copending Application No. 13/229,825 (reference application, February 22, 2021 Amendment) in view of Branham (US 2010/0018641).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9175250.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ only in reciting hair care active agents which include surfactants. Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9480628.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants and recites the average dissolution time in a dependent claim. Thus these claims are not patentably distinct.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 8785361.


Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9421153.
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims differ in reciting hair care active agents which include surfactants in the ‘153 patent’s dependent claims, and recites the average dissolution time which is in a dependent claim in the ‘153 patent. Thus these claims are not patentably distinct.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615